                                    UNITED STATES DISTRICT COURT
                                     DISTRICT OF MASSACHUSETTS



EDWARD T. JONES
                                     Plaintiff
                                                                   CIVIL ACTION
                   V.
                                                                   NO. 1:16-cv-11666-LTS
COMMONWEALTH OF MASSACHUSETTS, ET.AL.
                 Defendant



                                                 JUDGMENT


SOROKIN, D. J.,


         In accordance with the Court's Order dated February 3, 2020, (CM/ECF No.

174), granting Defendants’ motion for summary judgment, Doc. 144, in the above-

entitled action, it is hereby ORDERED:

                                Judgment for the Defendants, John F. Camelo, Michael Devine,

Lisa Mitchell.



                                                             By the Court,


February 3, 2020                                               /s/ Mariliz Montes
     Date                                                    Deputy Clerk




(Judgment for SJ.wpd - 12/98)
